



COURT OF APPEAL FOR ONTARIO

CITATION:
Ridel v. Cassin, 2015 ONCA 1

DATE: 20150105

DOCKET: C57081

Strathy C.J.O., Feldman and Lauwers JJ.A.

BETWEEN

Jean-Marc Ridel, Nadine Suzanne Josephine
    Ridel and Marc H. Ridel

Plaintiffs/Defendant
    by Counterclaim

(Respondents/Appellants
    by Cross-Appeal)

and

Armando Cassin and E3M Investments Inc.

Defendants/Plaintiffs
    by Counterclaim

(Appellants/Respondents
    by Cross-Appeal)

Paul Le Vay and Naomi Greckol-Herlich, for the
    appellants

Philip Anisman, for the respondents

Heard: By written submissions

COSTS ENDORSEMENT

[1]

After the release of our reasons, the parties agreed that in light of
    our disposition of the appeal, the costs award made by the trial judge should
    be set aside and replaced with an order that the appellants/respondents by
    cross-appeal shall pay to the respondents costs in the amount of $355,000, plus
    disbursements and applicable taxes. We so order.

G.R. Strathy C.J.O.

K. Feldman J.A.

P. Lauwers J.A.


